Appeal by the defendant from a judgment of the County Court, Nassau County (Ain, J.), rendered May 28, 1985, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s plea of guilty acts as a waiver of his statutory speedy trial claim (see, CPL 30.30; People v Howe, 56 NY2d 622; People v Savage, 54 NY2d 697). Furthermore, it cannot be said that the defendant’s constitutional right to a speedy trial was violated. The defendant’s motion to dismiss was limited to the 8Vi-month period when he was wanted on a bench warrant. The hearing court’s finding that the defendant voluntarily absented himself from court and therefore was responsible for the delay is supported by the evidence and should not be disturbed. Accordingly, the motion was properly denied (see, People v Taranovich, 37 NY2d 442, 445; People v O’Shaughnessy, 118 AD2d 876, 877, lv denied 68 NY2d 759).
We have considered the defendant’s claim that he was improperly adjudicated a second felony offender and find it to be meritless (see, People v Depeyster, 115 AD2d 613; People v Boyle, 111 AD2d 826, 827). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.